Filed 01/13/20                                                Case 18-25071                                                           Doc 26

                                           UNITED STATES BANKRUPTCY COURZ                                     FILED.
                                            EASTERN DISTRICT OF CALIFORNI/
                                                                                                             JAN_132020
        In re:                                                           Case No.:                     UNr!ED STATES WSAFTCY cotrni
        Michael David Lafolley                                          18-25071                        EAffmDrArr ok AFOIA
                                                                                                                          .,

                                                                                           CHANGE OF ADDRESS


                Change of Address For:                   Debtor(s)                        n Creditor's Noticing/Mailing Address
                                                      fl Debtor                           E1 Creditor's Payment Address
                                                      U Joint Debtor
      ATTORNEYS WHO WISH TO MAKE A CHANGE OF ADDRESS MUST USE OUR E-FILING WEBSITE.


                                                               OLD ADDRESS
                                           Home Point Financial Corporation
                   NAME:
                                           P0 Box 790309
                   MAILING ADDRESS:
                                           St. Louis, MO 63179
                  CITY, STATE, ZIP:

                  TELEPHONE NO.:



                                                               NEW ADDRESS
 .4


                                           Home Point Financial Corporation
                   NAME:
                                           11511 Luna Road, Suite 300
                   MAILING ADDRESS:
                                                    Farmers Branch, TX 75234
                   CITY, STATE, ZIP:

                   TELEPHONE NO.:




             Check here if you are a Debtor or Joint Debtor and you receive court orders and notices by email through the
       Debtor Electronic Bankruptcy Noticing Program (DeBN) rather than by U.S. mail to your mailing address. Please provide
       your DeBN account number(s) below (DeBN account numbers can be located in the subject title of all emailed court orders
       and notices. To change your e-mail address(s) for the DeBN program, use EDC Form 3-321 (Debtor's Electronic Noticing
       Request), select Update to Account Information, and include your new email address at the bottom of the form.

                 Debtor's DeBN account number

                 Joint Debtor's DeBN account number



       Dated: 1/8/2020

                                         D. Anthony Sottile
       Requestor's Name:

       Requestor's Signature:
                                         Authorized Agent for Home Point Financial Corporation
                                         Title, if applicable (Corporate Officer, partner, or agent)


        EDC 2-085 (Rev. 4/18/1 6)
